DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 08/29/2022 overcomes the double patenting rejection dated on 04/27/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The best prior art Nishimura fails to discloses a method of operating a cooling system that “wherein, during a low wet-bulb temperature condition, the refrigerant of the first refrigerant circuit flowing through the main condenser is condensed by a fluid flowing through the main condenser that is cooled solely by the free cooling circuit” as recited in claim 8; and 
the claimed method steps of controlling the first and the second valves in responsive to the temperature is determined to be a low temperature and the claimed method steps of controlling the first valve and the second valve and the starting of the pump and compressor in responsive to the temperature is determined to be a high temperature as required in claim 15. 
Also, the prior art of record does not provide further teachings or motivation to modify the system of Nishimura in order to arrive the claimed invention. Therefore, claims 8 and 15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763